 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPetroleum Maintenance CompanyandOil, Chemical& Atomic Workers International Union, AFL-CIO and its Locals 1-19 and 1-128.Cases 31-CA-13517 and 31-CA-14571July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn June 19,1985,Administrative Law Judge JayR. Pollack issued the attached decision.The Re-spondent filed exceptions and a supporting brief.The General Counsel filed cross-exceptions, a sup-porting brief,and an answering brief.The Unionfiled limited exceptions and a brief in opposition tothe Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions, to modify the remedy,"and to adoptthe recommended Order as modified.The complaint alleged,inter alia,and the judgefound,that the Respondent violated Section 8(a)(5)and (1)of the Act by terminating its collective-bar-gaining agreement and making unilateral changeswithout having served the written notices requiredby Section 8(d)(3) of the Act.As set forth inWeathercraft Co. of Topeka, 276NLRB 452,453 (1985),enfd.832 F.2d 1229 (10thCir. 1987),2Section 8(d)(3) unequivocally:provides that the duty to bargain includesserving written notice upon the other party toa collective-bargaining agreement of one'sdesire to terminate or modify it, with noticealso to the Federal Mediation and ConciliationService and the appropriate state agency.As also set forth inWeathercraft,the Board haslong held that:[f]ailureof a party desiring to terminate ormodify a collective-bargaining agreement togive appropriate notice under Section 8(d)(3)precludes it from altering terms or conditionsof the collective-bargaining agreement or en-' In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), intereston and after January 1, 1987, shall becomputed at the "short-termFederal rate" for the underpayment of taxesas set out in the 1986 amendmentto 26 U.S.C. § 6621.Interestonamountsaccrued prior to January 1, 1987 (the effectivedateof the 1986amendmentto 26 U.S C § 6621), shall be computed in accordance withFlorida Steel Corp.,231 NLRB 651 (1977).S See alsoMar-Len Cabinets,243 NLRB 523, 534 (1974), enfd.in part659 F.2d 995, 998 (9th Cir. 1981).gaging in a strike or lockout to enforce its pro-posed changes.Thisproscription exists not-withstanding that the expiration date of theagreement has past. [Id. at 453. SeeMeatcuttersLocal 576(Kansas City Chip Steak Co.),140NLRB 876 (1963);UnitedMarine Local333(GeneralMarineTransportationCorp.),228NLRB 1107 (1977).]Thus,an initiating party violates Section 8(a)(5)and (1) of the Act by changing the terms and con-ditions of an existing collective-bargaining agree-ment without having given the requisite 8(d)(3)notice to the Federal Mediation and ConciliationService and the proper state mediation agency. SeealsoUnited Artists Communications,274 NLRB 75(1985).$Here,the parties' collective-bargaining agree-ment,at article II, section 3, provided that eitherparty had the right to request changes in wagerates,and that if agreement was not reached within60 days after receipt of written notice of such a re-quest,the agreement would terminate"effectivethat date."On May 27,1983, the Respondent senta letter to the Union,which was received on May30, 1983,giving 60 days'notice of its desire to re-negotiate the existing wage and overtime rates. Atthat time,no notice was given to the Federal Medi-ation and Conciliation Service or to the state medi-ation agency.Although the parties held an initialbargaining meeting on July 18, 1983,no new agree-ment was reached.A second bargaining session didnot occur until September 7, 1983.Thus,the con-tract,by its terms,could have expired 60 days after0We are mindful that some courts have held,in varying contexts in-volving their jurisdiction to enforce contracts under Sec.301, that an ini-tiating party's failure to give timely 8(dX3) notices does not result in anextension of the expired contract See, e.g.,Proctor & Gamble IndependentUnion Y.Proctor & Gamble Mfg,312 F.2d 181 (2d Cir.1962),Communi-cationsWorkers v. Southwestern Bell Telephone Co,713 F.2d 1118 (5thCir. 1983).See alsoOttley Y. Sheepshead Nursing Home,688 F.2d 883 (2dCir 1982). We need not decide whether an initiating party's failure togive timely 8(d)(3) notices actually"extends"the contract.However, wereaffirm,as set forth in cases likeWeathercraft,supra,that an initiatingparty's failure to comply with Sec. 8(dX3) extends the time during whichithas an independent statutory,not contractual,obligation to refrain fromaltering terms and conditions of employment established by the contract.See alsoNLRB v. Katz,369 U S. 736 (1962). Pursuant to the Board's ex-clusive jurisdiction to prevent unfair labor practices under Sec 10, thisstatutory obligation to refrain from unilateral changes is enforceablethrough Sec. 8(a)(5) and Sec.8(b)(3). Indeed,the courts inProctor diGamble,supra,312 F.2d at 190, andSouthwestern Bell,supra,713 F.2d at1125, both acknowledged the difference between deciding the pure con-tract issue in a Sec.301 suit and determining whether there is a violationof the statutory duty to bargain in good faith. See alsoLaborers Fund Y.Advanced Lightweight ConcreteCo.,108 S Ct 830(1988).Moreover,to the extent that the court precedent cited above may beread as in conflict with the result reached here, we respectfully adhere tothe reasoning set out inWeathercraft,supra,andMar-Len Cabinets,supraSee also the analysis inUnited Marine Division Local333, 228 NLRB 1107(1977), andCarpenters District Council of Denver(Rocky Mountain Pres-tress),172 NLRB 793 (1968).290 NLRB No. 60 PETROLEUM MAINTENANCE CO.the Union's receipt of the Respondent's reopeningletter.Ultimately, the Respondent delivered a copy ofitswage reopener letter to the Federal Mediationand Conciliation Service on November 30, 1983,and it sent a copy of its wage reopener letter to theStateMediation and Conciliation Service on De-cember 12, 1983. Under these circumstances, theRespondent was obligated-by Section 8(a)(5) and(1) of the Act-to continue in full force and effectall the terms and conditions of the contract untilJanuary 12, 1984-i.e., 30 days after proper 8(d)(3)notices were given.However, subsequent to July 30, 1983, but priorto January 12, 1984, and as more fully described bythe judge, the Respondent made certain unilateralchanges in the employees' terms and conditions ofemployment. Specifically, the judge found, and weagree,that the Respondent violated Section8(a)(5)and (1) by unilaterally (a) discontinuing the dues-checkoff and union-security provisions of the con-tract,(b)discontinuing the grievance/arbitrationprovisions of the contract, and (c)discontinuingthe payment of trust fund contributions required bythe contract.With regard to dues checkoffand unionsecurity,the General Counsel and the Charging Party argue,in essence,that these provisionsremain ineffect topresent.They seek a make-whole remedy for theRespondent's failure to withhold and transmit dues.The Respondent contends that these provisionsbecame ineffective on or about July 30, 1983-thedate on which the contract, by its terms, couldhave expired. Thus, the Respondentargues that nomake-whole remedy is appropriate.Basedon our finding that the Respondent wasobligatedtomaintainthe terms and conditions ofthe contractuntilJanuary 12, 1984, we concludethat the duesremainedeffective until that date.4Thus, a make-whole remedy for authorized duesnot deducted up to January 12, 1984, is proper.5With regard to the Respondent's failure toadhere to the grievance/arbitration provisions, wefind that,consistentwith the above discussion, theRespondent was obligatedto maintainthose provi-sionsuntil January 12, 1984. Subsequent to thatdate, the standards clarified by the Board inIndi-ana & Michigan Electric Co.,284 NLRB 53 (1987),regardingthe scope of the postcontract duty to ar-4 TheBoardhas held that dues-checkoffand union-securityprovisionsdo not survive the expiration of a contract. See, e.g.,Robbins DoorSash Co.,260 NLRB 659 (1982), andPeerlessRoofing Co.,247 NLRB500, 505(1980). Similarly,here,the Respondent was obligated to main-tain thoseprovisions onlyuntil 30 days after it gave the appropriate8(d)(3) notices.fiInterest on the amounts owed is to be computed in the manner pre-scribedinNew Horizons for the Retarded,supra.463bitrate are applicable and define the Respondent'sobligations with regard to grievance/arbitration.The parties stipulated in relevant part that: "Atthe September 7, 1983 meeting, [the Respondent]confirmed to the Union its position that the con-tract had expired . . . . [The Respondent] advisedthe Union that the . . . grievance and arbitrationprovisions were, therefore, no longer in effect." Insubsequent negotiations, the Respondent maintainedthisposition.Accordingly, both before and afterJanuary 12, 1984, the Respondent violated Section8(a)(5) and (1) by refusing to process grievances.6See alsoBethlehem Steel Co.,136 NLRB 1500, 1503(1962), enfd. in pertinent part 320 F.2d 615 (3d Cir.1963). Further, the Respondent's failure tomaintainthe arbitration provision of the contract until Janu-ary 12, 1984, violated Section 8(a)(5) and (1) of theAct. Finally, with regard to the period after Janu-ary 12, 1984, the Respondent's course of conductdemonstrated an across-the-board refusal to arbi-tratehiatusgrievances and thus constituted awholesale repudiation of its postcontractual obliga-tion to arbitrate, thereby violating Section 8(a)(5)and (1) of the Act.Basedon the above, we shall order, as a remedy,that the Respondent, on request, process any griev-ances filed both before and after January 12, 1984.Regardingany grievances filed between July 30,1983, and January 12, 1984, the Respondent will beordered to arbitrate them, on request.However, regarding any grievances filed afterJanuary 12, 1984, we cannot determine-based onthe evidence before us-whether the rights in-voked in those grievances arose under the contract.Accordingly, we shall not order that the Respond-ent arbitrate any post-January 12, 1984 grievances.Finally,with regard to the Respondent'sunilat-eraldiscontinuance of trust fund payments, theBoard has longheld that the obligation to makesuch payments survives a contract's expiration. See,e.g.,Parkview FurnitureMfg.Co.,284 NLRB 947(1987);Hen House Market No. 3,175NLRB 596(1969).Thus, the judge correctly ordered a make-whole remedy for lossesresultingfrom the Re-spondent's discontinuanceof trust fund payments.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,PetroleumMaintenanceCompany,6 The judge found that, subsequent to July 30, 1983, the Respondentwas willing to, and did, discuss grievances with the Union's grievancecommitteeHowever, in light of the Respondent's statement that thegrievance procedure was no longer in effect,we shall adopt the judge'sfinding of a violation of the Act. 464DECISIONSOF THE NATIONALLABOR RELATIONS BOARDLomita, California, its officers, agents, successors,and assigns,shall take the action set forth in theOrder as modified.1. Insert the following as paragraphs 2(c) and (d)and reletter the subsequent paragraphs."(c)Reimburse the Union for all membershipdues which the Respondent failed to withhold- andtransmitto the Union prior to January 12, 1984,pursuant to signed dues-deduction authorizations,with interest as provided in the Board's decision."(d) Notify the Union that the Respondent will,on request, process any grievance filed after July30, 1983, and will,on request,arbitrate those griev-ances filed between July 30, 1983, and January 12,1984."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.Section 7of theAct gives employeesthese rights.To organizeTo form, join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOTterminate our collective-bargain-ing agreement with Oil,Chemical&Atomic Work-ers International Union,AFL-CIO,and its Locals1-19 and 1-128 and make unilateral changes interms and conditions of employmentwithoutgiving the proper notices required by Section 8(d)of the Act.WE WILL NOTunilaterally change bargainingunit employees'terms and conditions of employ-ment prior to offering the terms to and bargainingto a good-faith impasse with the Union.WE WILL NOT fail and refuse to furnish theUnion with information that it requested which isrelevant and necessary to the Union's status as ex-clusive bargaining representative.WE WILL NOTin any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteedyou bySection 7 ofthe Act.WE WILL, on request, bargain collectively withtheUnion as the exclusive collective-bargainingrepresentative of our employees and, if agreementisreached,embody that agreement in a written,signed instrument.WE WILL restore, to the extent requested by theUnion,the wages,hours,and working conditionswhich were in effect in the bargaining unit at theexpiration of the last bargaining agreement on July30, 1983.WE WILL reimburse the Union for all member-ship dueswhichwe failed to withhold and transmitto the Union prior to January 12,1984, pursuant tosigned dues deduction authorizations,with interest.WE WILL,on request,process any grievancesfiled after July 30, 1983, and WE WILL, on request,arbitrate those grievances filed between July 30,1983, and January 12, 1984.WE WILL furnish the Union, on request, the re-quested information relevant to the Union'sstatusas collective-bargaining representative.WE WILL make our employees whole for anylosses they incurred as a result of our unilateral dis-continuance of the employee benefit trust fund pay-ments and as a result of the unilateral wage de-creases,and pay the appropriate interest on suchamounts of money.PETROLEUM MAINTENANCE COMPANYRaymond M. Norton, Esq.,for the General Counsel.Lana Borsook, Esq. (Kadency, Cohen & Schwaber),of LosAngeles, California,for the Respondent.Wallace B. Knox, Esq. (Burris, Karp & Mooney),of Bev-erly Hills, California, for the Union.DECISIONSTATEMENT OF THE CASEJAY R. POLLACK, Administrative Law Judge. I heardthese cases in trial atLos Angeles, California, on March12, 1985. The casesarose asfollows: On September 16,1983,Oil,Chemical & Atomic WorkersInternationalUnion, AFL-CIO,and itsLocals 1-19 and 1-128 (theUnion) filed a chargeagainstPetroleumMaintenanceCompany(Respondent) in Case 31-CA-13517.Pursuantto that chargethe RegionalDirector for Region 31 ofthe National LaborRelations Board issued a complaintand noticeof hearing on November 30, 1983. Thereafter,on October 11 and 24, 1984, the Union filed a charge andan amendedcharge, respectively, in Case 31-CA-14571against Respondent.On December 31, 1984, the Region-alDirectorissued an order consolidating cases,consoli-dated amended complaint and noticeof hearing in bothcases.The consolidatedcomplaint alleges, in substance,that Respondentengaged in certain violationsof Section8(a)(5) and(1) of the National LaborRelationsAct (theAct). PETROLEUM MAINTENANCE CO.465All parties have been afforded full opportunity to par-ticipate,to introduce relevant evidence,to examine andcross-examine witnesses,and to file briefs.Based on theentire record,'on the briefs filed on behalf of the parties,and on my observation of the demeanor of the witnesses,Imake the followingFINDINGSOF FACT AND CONCLUSIONS1.JURISDICTIONRespondent has been at all times material a Californialimited partnership with offices and a principal place ofbusiness located in Lomita,California,where it is en-gaged in the business of providing labor for maintenanceand repair of petroleum refineries.During the normalcourse of its business operations,Respondent annuallysells goods or services valued in excess of $50,000 to cus-tomers within the State of California,which customersthemselves meet one of the Board's jurisdictional stand-ards,other than the indirect inflow or indirect outflowstandard.Accordingly,Respondent admits and I findthatRespondent is an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(2), (6), and(7) of the Act.The Unionis now,and has been at all times material alabor organization within the meaning of Section 2(5) ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESEffectiveMarch 26,1974,Respondent and the Unionentered into a collective-bargaining agreement concern-ing rates of pay,wages,hours of employment,and otherterms and conditions of employment of employees of Re-spondent in an appropriate bargaining unit.2 The collec-tive-bargaining agreement was modified by the parties inJune 1982 as set forth in a memorandum of agreementexecuted on or about June 17,1982, a schedule "A"dated April 6, 1982, and a letter of understanding execut-ed on or about June 17,1982.The collective-bargainingagreement,asmodified,remained in effect at leastthrough May 1983. Respondent contends that the agree-ment was terminated on July 30,1983.The GeneralCounsel and the Union contend that the agreement con-tinued beyond July 30,1983, until at least January 12,1984,because Respondent failed to give proper notice tothe Federal and State Mediation Services required underSection 8(d)(3) of the Act.3The collective-bargaining agreement provided that itwould continue in effect until February 1, 1977, andfrom year to year thereafter,unless either party gave atleast 60 days'notice to the other prior to any February 1of its desire to modify,amend,or terminate the bargain-1On April12, 1985,counselfor the General Counsel filed amotion tocorrect the transcript.As themotion is unopposed,the motion is grantedand the corrections contained therein are incorporated in the record, sunsponte, as ALJ Exh. 12 I find the unitdescribedin art.I andschedule "A" of the collective-bargaining agreement to be a unit appropriatefor the purposes of collec-tive bargaining within the meaningof Sec 9(b) of the Act.3 The General Counseland the Unionchose theJanuary12, 1984 datebecause Respondentdid notgive noticeto theState Mediationand Con-ciliation Service untilDecember 12, 1983.ing agreement.If such notice was given,and if no agree-ment was reached,then the bargaining agreement wouldterminate on the following February 1. Either party hadthe right to request changes in wage rates, and that ifagreement was not reached within 60 days after receiptof written notice of such a request,the bargaining agree-ment would terminate"effective that date."On May 27,1983,Respondent sent a letter to theUnion,which letter was received by the Union on May30, giving 60 days' notice of its desire to renegotiate theexisting wage and overtime rates.No notice was given toeither the Federal Mediation and Conciliation Service orthe State Mediation and Conciliation Service.On July18, 1983,Respondent and the Union met to discuss Re-spondent'sproposed changes to the bargaining agree-ment.Respondent's proposal read as follows:When the company performs work at a locationcovered by a contract with the Union,the job clas-sifications and working conditions of company em-ployees shall be identical with those of the custom-ers' company.Wage rates will be as listed in Sched-uleA unless the customer company's contract re-quires payment of wages identical to customer'scontract covering the work location.No schedule A was attached to the proposal and noprogress towards agreement on wage rates took place atthismeeting.A second meeting was scheduled for July26, 1983,but that meeting never took place.The secondbargaining session did not occur until September 7, 1983.In a letter dated August 18,1983, Respondent, by itsattorney,William C. Bottger Jr.,notified the Union thatthe bargaining agreement had expired.Respondent hadin fact treated the bargaining agreement as having ex-pired on July 30, 1983.Thus,prior to July 30,Respond-ent accepted and processed grievances from employeesin the bargaining unit.Grievances filed prior to July 30continued to be processed normally.Respondent tookthe position that grievances filed after July 30 were notsubject to the grievance procedure because the contracthad expired.However,Respondent was willing to, anddid, discuss such grievances with the Union's grievancecommittee.On August 15, 1983, Respondent made its last pay-ments to the health and welfare, vacation/holiday, andpension trust funds provided for in the bargaining agree-ment.These payments were for the period ending July30. Thereafter, Respondent made no further payments tothe trust funds.At the September 7 meeting,4Respondent again stateditsposition that the bargaining agreement had expiredbecause 60 days had passed since its wage reopener ofMay 27 and the parties had failed to reach a new agree-ment.Respondent advised the Union that the union-secu-rity, grievance and arbitration provisions, and trust fundprovisions were no longer in effect.The Union denied4 Sometime prior to its September 7, 1983 negotiation session with Re-spondent,the Union determined that Respondent had not sent a copy oftheMay 27 letter to the mediation and conciliation services.However,the Union did not notify Respondent of this defect. 466DECISIONSOF THE NATIONALLABOR RELATIONS BOARDthat the bargaining agreement had expired.During themeeting Respondent contended that it could not competewith its nonunion competitors who were paying lowerwages.Respondent stated that these competitors wereunderbidding Respondent and thereby causing Respond-ent a loss of work opportunities.5The parties agreed tomeet again on September 13.On September 13, Respondent gave the Union its pro-posed schedule A, setting forth proposed wage rates.This schedule did not include all job classifications. Fur-ther,Respondent stated that it was willing to sign amemorandum of agreement covering the wage rates ofemployees in the Bakersfield,California area.The Unionmade no counteroffer on wages.On September 16, theUnion filed the first of the instant charges against Re-spondent alleging that Respondent had "unilaterallyamended,modified and/or terminated portions of thecurrent Collective Bargaining Agreement"in violation ofSection 8(a)(5) and(1) and Section 8(d) of the Act.The parties met again on September 20. The Union re-quested the following information concerning Respond-ent's competitors:the competitors'rates of pay; theirbenefit structures;the amount of their bids;and their costfactors.The Union stated it needed the information inorder to determine what concessions it would have tomake to help Respondent become more competitive. Re-spondent asked the Union to make a counterproposal re-gardingwages,but the Union contended that it firstneeded the information regarding Respondent's competi-tors.The parties met again on October 12. Respondentagain sought a counterproposal from the Union and theUnion again stated that it did not have sufficient informa-tion to make a counterproposal.The Union said it wasattempting to get the information about the competitorson its own but "that was a lengthy process." The partiesagain met on October 21 at which meeting Respondentmade its second written proposal.Thereafter,the partiesmet on October 31. At this meeting Respondent provid-ed the Union with a proposed schedule A, which includ-ed all job classifications.The parties met again on No-vember 4 and 22.At the November 22 meeting, Re-spondent amended its wage proposal.Under this propos-al, all employees employed prior to 1974 would have nowage reduction.The Union then requested a list of theemployees Respondent regarded as having seniority as of1974. Respondent never provided that list.On November 30, Respondent delivered a copy of theMay 27 wage reopener to the Federal Mediation andConciliation Service'sand on December 12, sent a copyto the State Mediation and Conciliation Service.Bottger,Respondent's counsel,sent the Union a letterdated January 9, 1984, summarizing the events of thepreceding 7 months.Respondent took the position thatthe parties were at an impasse and that Respondent in-tended to implement,on January 16, its proposals of Oc-tober 21 and 31, 1983.In response,theUnion sent aletter dated January 13, denying the existence of an im-5 There is no dispute that the number of employees employed by Re-spondent has steadily declined since 1983.6 The complaintin Case 31-CA-13517 also issued on November 30passe and indicating its opposition to the planned imple-mentation of Respondent's last proposal.Respondent didnot implement its last offer on January 16, but ratherwaited until May 14,1984.On May 14, Respondent im-plemented a new wage scale,whichresulted in wage in-creases for some employees,decreases for others, and nochanges for a few.On April 4,prior to the implementation of the newwage rates,the parties met at Respondent's offices.? Theparties first discussed the outstanding complaint in Case31-CA-13517.After a caucus, Respondent's counsel in-formed the Union's representatives that he had spokenwithWilliam A.Thompson,Respondent's general man-ager,and that Respondent was not prepared to go for-ward with collective-bargaining negotiations because theCompany was contemplating going out of business. Re-spondent's counsel requested from the Union a statementof Respondent'swithdrawal liability under the pensiontrust fund,should Respondent go out of business. Re-spondent'scounsel also stated that Respondent wouldresume payments to the trust funds "retroactive to April1, 1984 with no strings attached."8 The Union's counselstated that Respondent could obtain the withdrawal li-abilitydirectly from the pension trust in Denver,Colora-do. The meeting ended with the parties agreeing to dis-cuss these matters again.On May 14,Respondent put into effect new wagerates.These wage rates reflected a wage structure nego-tiated by Respondent and one of its customers in May.ContrarytoRespondent'sposition, the wage rate wasnot the same as that previously offered to the Union.9Respondent admits it gave no written notice of the wagechanges other than the letter of January 9. Neither didRespondent give the Union any oral notice of thischange.Thompson first informed a union agent of thechange shortly after the wage rates had been implement-ed.Respondent'swage schedule implemented on May 14resulted in the job classifications of some employeesbeing changed. Over half of the employees receivedwage increases and slightly less than half of the employ-ees received wage decreases.A few employees had theirwages rates unchanged.In July and August 1984,Respondent agreed to aunion request for an audit of its books concerning thenew wage rates and Respondent's liability to the trustfunds.Audits by both the Union and the trust funds werecarried out in August 1984.On August 14, Respondentprovided the Union with information concerning itswage rates.7 The findings regarding the April 4 meeting are based on the creditedtestimony of Gregory Mooney,the Union's attorney, which was corrobo-rated by Tom Lind, an International representative for the Union. To theextent that the testimony of Ed Hoy, a labor consultant for Respondent,is inconsistent that testimony is not credited.8 Payments to the trust funds were in fact not resumed.9 The last wage proposal offered to the Union listed 26 job classifica-tions with a high wage rate of $13.50 per hour and a low of $5 per hour.The wage rates placed in effect in May 1984 listed 14 classifications witha high of $14 50 per hour and a low of $7 53 per hour.Of the 12 classifi-cations common to both lists, 10 received wage rates higher than that inthe last offer to the Union and 2 classifications received the same wagerates offered to the Union. PETROLEUM MAINTENANCE CO.On August 29, Wallace Knox,an attorney for theUnion,wrote Bottger,Respondent's attorney,stating thatthe information provided did not make clear to theUnion what changes in wages had taken place. Knoxasked for the date of the change as well as a descriptionof each change in wage classifications with an explana-tion of which classifications had the responsibilities ofthe new classifications.On September 18, Knox wroteBottger,stating that he had not received a response tohisAugust 29 request.Knox requested the names; hiredates; job classifications;job locations;and wages of allemployees hired,fired,laid off,reinstated,or otherwiseterminated or newly employed since January 1, 1984, inaddition to the previously requested information. On Oc-tober 15,Bottger wrote Knox stating that he had for-warded Knox's request to Thompson,Respondent's gen-eralmanager.Respondent has made no further response.On November 1, Respondent filed a voluntary petitionunder Chapter 11 of the Bankruptcy Code.Respondentisnow operating its business as a debtor-in-possession.During the course of the bankruptcy proceeding, theBankruptcy Court ordered Respondent to produce infor-mation to the Union regarding its employees and theirhours, but not wages.Respondent complied with theorder.In November,Ken Lord,an agent of the Union,requested a list of Respondent's current employees andreceived a list of Respondent's employees for the weekending November 18, 1984.III.ANALYSIS AND CONCLUSIONSA. Failure toNotify theFederal and State Mediationand Conciliation ServicesThe General Counsel and the Union argue that Re-spondent violated Section 8(a)(5) and(1) and Section8(d) of the Act by terminating the bargaining agreementwithout giving the proper notice required by Section8(d).Respondent contends that the bargaining agreementwas effectively terminated when the parties failed toreach a new agreement within 60 days after the UnionreceivedRespondent'sletterofMay 27 requestingchanges in the wage scale.Section 8(d) of the Act provided in pertinent part asfollows:Provided,That where there is in effect a collective-bargaining contract covering employees in an indus-try affecting commerce,the duty to bargain collec-tively shall also mean that no party to such contractshall terminate or modify such contract,unless theparty desiring such termination or modification-(1) serves a written notice upon the other partyto the contract of the proposed termination ormodification sixty days prior to the expiration datethereof, or in the event such contract contains noexpiration date,sixty days prior to the time it is pro-posed to make such termination or modification;(2) offers to meet and confer with the other partyfor the purpose of negotiating a new contract or acontract containing the proposed modifications;(3) notifies the Federal Mediation and Concilia-tion Service within thirty days after such notice of467the existence of a dispute,and simultaneously there-with notifies any State or Territorial agency estab-lished to mediate and conciliate disputes within theState or Territory where the dispute occurred, pro-vided no agreement has been reached by that time;and(4) continues in full force and effect,without re-sorting to strike or lockout,all the terms and condi-tions of the existing contract for a period of sixtydays after such notice is given or until the expira-tion date of such contract,whichever occurs later.An employer violates Section 8(a)(5) of the Act if itterminates or modifies an existing collective-bargainingagreement without having served the requisite 8(d)(3)notice on the proper state agency.Mar-Len Cabinets,243NLRB 523,524 (1974),enfd.in part 659 F.2d 995, 998(9th Cir.1981). See alsoFt. Smith Chair Co.,143 NLRB514 (1963),enfd.336 F.2d 738(D.C. Cir.1964).InUnitedArtistsCommunications,274NLRB 75(1985), the Board recently emphasized that the initiatingparty must allow mediation efforts to take place for 30days.When a notice of dispute is untimely filed,the 60-day period of Section 8(d) is tolled so that mediation ef-fortsmay take place for the 30-day period envisioned bySection 8(d)(3).The notice requirements of Section 8(d) also apply tomidterm modifications of existing agreements.KeystoneSteel &Wire,237 NLRB 763, 765-767 (1978);WisconsinSouthern Gas Co.,173 NLRB 480 (1968).Applying the governing case law to the facts of thiscase, I find that the contract could have expired,accord-ing to its terms,when the parties had not reached agree-ment, 60 days after the Respondent's reopening letter.However, Respondent was required to continue in fullforce and effect all terms and conditions of the bargain-ing agreement until 30 days after notice to the State andFederalMediation and Conciliation Services.It is wellestablished that in appropriate circumstances the noticeprovisions of Section 8(d) apply even when no strike orlockout is involved.Mar-Len Cabinets,supra;United Art-istsCommunications,supra.Respondent would not havebeen justified in making the unilateral changes by reasonof an asserted impasse in collective-bargaining negotia-tions.Even if a genuine bargaining impasse had existed,this, on the facts of this case, does not eliminate the ne-cessity of complying with the notice provisions of Sec-tion 8(d)(3) of the Act.Mar-Len Cabinets,supra; seeNLRB Y. Huttig Sash&Door Co.,377 F.2d 964,968 (8thCir. 1967).Thus, Respondent'sunilateraldiscontinuance of thecontractual dues checkoff and union-security require-ments constituted violations of Section 8(a)(5) and (1) ofthe Act.Campo Slacks, Inc.,250 NLRB 420 (1980),enfd.659 F.2d 1067 (3d Cir.1981).Respondent's discontinu-ance of the payments into the trust funds provided bythe contract violated Section 8(a)(5) and (1).Wayne'sDairy,223 NLRB 260, 265(1976);Hudson Chemical Co.,258 NLRB 152, 157(1981). Respondent's refusal to abideby the grievance and arbitration clause similarly violatedSection 8(a)(5) and(1).SeeAmerican Sink Top & Cabinet 468DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDCo.,242 NLRB 408 (1979);Digmor Equipment & Engi-neeringCo.,261 NLRB 1175 (1982).B. The Wage Increase of MayIt is well established that an employer violates Section8(a)(5) of the Act by unilaterally changing a condition ofemployment that is under negotiation irrespective ofwhether the action is taken in good faith.NLRB v. Katz,369 U.S. 736 (1962);J.Hofert Co.,269 NLRB 520 (1984);Western Publishing Co.,269 NLRB 355 (1984). The pri-mary exception to this rule is that when negotiationsreach an impasse, the employer is free to implementchanges in employment terms unilaterally, as long as thechanges have previously been offered to the union as abargaining proposal.Carlsen Porsche Audi,266 NLRB141 (1983);Ace Galvanizing, Inc.,217 NLRB 144 (1975);Times Herald Printing Co.,221 NLRB 225 (1975).In the instant case, Respondent could not change theagreementuntil30 days after proper notice to the Feder-al and State Mediation Services, i.e., January 12, 1984.However, before Respondent could lawfully implementany changes there had to have been an impasse. The nextquestioniswhetheran impasseexisted when Respondentimplemented its wage changes of May 14, 1984.In the lead case ofTaft Broadcasting Co.,163 NLRB475, 478 (1967), enfd. 395 F.2d 622 (D.C. Cir. 1968), theBoard utilized the following guidelines for determiningthe existence of an impasse:Whether a bargaining impasse exists is a matter ofjudgment. The bargaining history, the good faith ofthe parties in negotiations, the length of the negotia-tions, the importance of the issue or issues as towhich there is disagreement, the contemporaneousunderstanding of the parties as to the state of nego-tiations are all relevant factors to be considered indeciding whether an impasse in bargaining existed.In E.I.duPont & Co.,268 NLRB 1075, 1076 (1984),the Board reaffirmed its adherence to theTaft Broadcast-ingguidelines and added the following comment:Finally, there need be no undue reluctance to findthat an impasse existed. Its occurrence "cannot besaid to be an unexpected, unforeseen, or unusual actin the process of negotiations since no experiencednegotiator arrives at the bargaining table with abso-lute confidence that all of his proposals will bereadilyand completely accepted."Hi-Way Bill-boards,206 NLRB 22, 23 (1973).In applying the impasse guidelines to the facts of thiscase, one cannot overlook the realities of the situation.As it was attempting to implement a wage reduction, itwas to Respondent's advantage to arrive at impasse assoon as possible. On the other hand, the Union was in apositionwhere an impasse would result in implementa-tion of a wage reduction. Thus, it was to the Union's ad-vantage to avoid reaching impasse. Moreover, in May1984, looming over the negotiations were the unreme-died unilateral discontinuance of payments to the trustfunds and the pending question of whether Respondentwould go out of business.Respondentarguesthatan impasseexisted inMay1984 becausenegotiationswere deadlockedand therewere no further efforts to break the deadlock. The Gen-eralCounsel and the Union argue that no impasse couldbe reached in May due to the unremedied unfair laborpractices.The bargaining history lends support to a finding ofimpasse.However, the other factors, particularly Re-spondent's unremedied unfair labor practices, preclude afinding of impasse.InWayne's Dairy,223NLRB 260, 265 (1976), theBoard found that an employer could not parlay an im-passe resulting from its own misconduct intoa license tomakeunilateralchanges. An impasse attributable to theemployer's unlawful failure to restore the status quo anteregarding the unilateral discontinuance of health andwelfare trust payments was held not to be a good-faithimpasse.InLittle Rock Downtowner,168 NLRB 107, 108 (1967),enfd. 414 F.2d 1084 (8th Cir. 1969), the Board stated:It iswell settled that where further negotiationsappear to be futile,a union isjustifiedin not seekingto continue them. Respondent's unilateral changesof working conditions without consultation with thebargaining agent are violations which strike at theheart of the Union's ability to effectivelyrepresentthe unit employees. Thereis noclearer or more ef-fective way to erode the ability of the Union to bar-gain for the employees than for Respondent tomake such changes without consultation with theUnion. Respondent, after having committed viola-tionswhich reasonably resulted in the Union's deci-sion to regard further attempts to bargain as futile,may notseize uponitsown wrongs to charge anabandonment by the Union of the unit employees orto infer aloss of employee support.See alsoM. A. Harrison Mfg. Co.,253 NLRB 675, 684(1980); andBay Area Sealers,251NLRB 89, 90 fn. 5(1980), enf. denied in pertinent part 665 F.2d 970 (9thCir. 1982).Further supporting the conclusion thatRespondentcannot claim an impasseinMay1984 to privilege itswage changes is the fact that Respondent broke off ne-gotiations and refused to bargain in April based on thepossibility that it might go out of business. A deadlockcaused by a party who refuses to bargain in good faith isnot a legally cognizableimpassejustifyingunilateral con-duct.Bethlehem Steel Co.,147 NLRB 977, 978 (1964);Northland Camps,179 NLRB 36 (1969). See alsoNLRBv.Pacific GrindingWheel Co.,572 F.2d 1343, 1349 (9thCir. 1978).More important, even if thepartieswere at impasse,Respondent could only implementa wage change rea-sonably comprehended within the proposalRespondenthad offered to the Union during thebargaining.See, e.g.,Ace Galvanizing,217 NLRB 144 (1975);Times HeraldPrinting Co.,221 NLRB 225, 229 (1975);Wayne's Dairy,Inc.,supra. The last wage offer to the Union froze wagesfor employees hired prior to 1974 and reduced wages forall other employees. The offerimplemented made no dis- PETROLEUM MAINTENANCE CO.tinction for pre-1974 employeesand granted wage in-creases to a majority of the employees. Of the 12 jobclassifications common to the last offer and the imple-mented offer,10 classificationsreceivedwage rateshigher than that offered to the Union. Whether Respond-ent'schanged offer would have broken theimpasseand/or changed the Union'sbargaining position is amatter of doubt. However,it is Respondent'sconductthat causes such doubt. Accordingly,as the changes inwage rateswere not reasonably comprehended withinthe proposals Respondent had offered to the Unionduring thebargaining,Ifind that Respondent violatedSection 8(a)(5) and (1) evenif an impasseexisted.Rob-bins Door &Sash Ca, 260 NLRB 659 (1982). Cf.CarlsenPorsche Audi,supra(where thechange implemented waswell within the "flexible parameters" discussed with theunion).C. The Refusal to Furnish InformationThe General Counsel and the Union argue that Re-spondent violated Section 8(a)(5) and (1) by failing toprovide the wage rate and job classification informationrequested by the Union and that the information revealedto the Union did not clarify the job dutiespertaining toparticular job classifications. Respondent takes the posi-tion that it provided the Union with the information re-quested to the extent possible.Following the unlawful unilateral change of wagerates in May, the Union, in August, requested from Re-spondent information concerning the wage rates paid ineach classification at each job location. After a responsefrom Respondent, the Union sought clarification becausethe job classifications listed by Respondent did not corre-spond with the job classifications utilized prior to theunilateralchange.On August 29, the Union requestedthe names, hire dates, job classifications, job locations,and wages of all employees hired, fired, laid off, reinstat-ed or otherwise terminated, or newly employed sinceJanuary 1, 1984. Respondent did not offer this informa-tion to the Union. Auditors were permitted to inspectRespondent's books in August. However, the informationgiven the auditors would not show the job functions ofthe employees.Without such information the Union stillcould not determine the effect of the changes in wagesand classifications implemented in May.It is well settled that an employer has a statutory obli-gation to provide a union, on request, with relevant in-formation the union needs for the proper performance ofits duties as a collective-bargainingrepresentative.NLRBv.Acme Industrial Co.,385 U.S. 432, 435-436 (1967);De-troitEdison Co. v. NLRB,440 U.S. 301 (1979). In deter-mining whether an employer is obligated to supply par-ticular information, the question is only whether there isa "probability that the desired information [is] relevant,and that it would be of use to the union in carrying outits statutory duties and responsibilities."NLRB v. AcmeIndustrial Co.,supra at 437. As the Supreme Court hasstated, the disclosure obligation is measured by a liberal"discovery-type standard," not a trial-type standard, ofrelevance. Ibid.Where the requested information deals with informa-tion pertaining to employees in the unit, which goes to469the core of the employer-employee relationship,the in-formation is "presumptively relevant."EmeryvilleRe-search Center,441F.2d 880(9th Cir.1971).Where theinformation is presumptively relevant,the employer hasthe burden of proving the lack of relevance.PrudentialInsuranceCo.,412 F.2d 77 (2d Cir.1969).Where the re-quested information concerns wage rates,job descrip-tionsand other information pertaining to employeeswithin the bargaining unit,the information is presump-tively relevant.Pfizer,Inc.,268 NLRB 916, 918(1984);Boeing Co.,182 NLRB 421,425 (1970).In the instantcase,the Union,after unilateral changes in wages andclassifications,sought information from which to ascer-tain the effect of such changes on the unit employees itrepresents.The changes in classifications,without infor-mation regarding job duties,resulted in the Union's in-ability to determine with any degree of certainty whichjob classifications received increases and which receiveddecreases.During the Union's audit,certain of the re-quested information was revealed.However,the infor-mation clarifying job duties and job classifications wasnever provided or revealed during the audits.Accord-ingly,I find that Respondent violated Section 8(a)(5) and(1) by not furnishing the information requested by theUnion.THE REMEDYHaving found that Respondenthas engagedin unfairlabor practices, I shall recommend that it be required tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the purposes and policies oftheAct.Respondent shall be ordered to reinstate thewages, hours, and working conditions in effect at the ex-piration of the collective-bargainingagreement, and tomaintain such wages, hours, and working conditions ineffect untilmodified by agreement with the Union orreaching a validimpasse in negotiations.1010 I findNLRB Y. Cauthorne,691 F.2d 1023 (D.C. Cir 1982), cited byRespondent,does not circumscribe the remedy InNLRB Y. Cauthorne,the United States Court of Appeals for the District of Columbia Circuitrejected any presumptionthat an employers unilateral change in wagesor benefits precludes the possibilityof meaningful negotiations and pre-vents theparties fromreaching agood-faith impasse.The Courtheld thatin designinga remedy foran unlawful unilateral change, a crucial vari-able is the duration of the refusalto bargain If the refusal persists untilthe time of the Board's order continuous make-whole relief may be ap-propriate.But if bargaining was resumedand carried forward at somepoint between the initial refusal and the timeof theBoard's order, make-whole reliefmustbe circumscribed-at least in caseswhere theunilateralchange didnot violate the termsof a validcollective-bargaining agree-ment Thus, the Court held that wherean employer and a union havebargained in good faith despite theemployer's prior unilateral changes inwages or conditionsof employment, the employer's ongoingliability forthe unlawfulunilateral changes terminates on the datewhen the partiesexecute a new agreementor reach alawful impasse.In the instant case,Respondentdid not cure its wrongdoing but ratherengagedin furtherunlawful unilateral changes in theabsence ofa good-faith impasse Evenassuming that impassewas reached followingthe first unilateral changes,the wage rates implementedinMay, which were not fairly comprehend-edby theofferto the Union, constituted a furtherunlawful unilateralchange.Thus, Respondent's unfair laborpractices appear to be continu-ous and a continuous make-whole remedy would be appropriate underNLRB Y. Cauthorne. 470DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent shall be ordered to make whole its em-ployees for any losses that may have resulted from Re-spondent's discontinuance of payments to the trust fundsby proper payments to the trust funds,with interest to becomputed in accordance withMerryweather Optical Ca,240 NLRB 1213 (1979).Respondents shall also be ordered to make whole itsemployees for any losses they may have suffered as aresult of the unilateral wage decreases. See, for example,NLRBv.American National InsuranceCa,343 U.S. 395,400 (1952).Backpay is to be computed in a manner con-sistentwithOgleProtectionServices,183NLRB 682(1970),with interest thereon as set forth inFlorida SteelCorp.,231 NLRB 651 (1977).In the case of the unilateral wage increases, on theother hand,it is the Board's established policy not to re-quire the employer to revoke increased benefits eventhough they were given unlawfully. SeeStayer's Johnson-villeMeats,174 NLRB 693 fn.3 (1969).See alsoCarmi-chael ConstructionCa, 258 NLRB 226, 231(1981), enfd.728 F.2d 1137(8th Cir.1984).Respondent will also be ordered to provide the Union,on demand,with the requested information concerningthe job classifications.As noted earlier,Respondent filed a petition underChapter 11 of the Bankruptcy Code on November 1,1984.The extent to which Respondent will be able tocomply with the remedial order is subject to the jurisdic-tion of the Bankruptcy Court.SeeAirport Bus Service,273 NLRB 561 (1984).CONCLUSIONS OF LAW1.The Respondent,Petroleum MaintenanceCompany,is an employer engaged in commerce within the meaningof Section 2(2), (6), and(7) of the Act.2.The Union,Oil, Chemical& AtomicWorkers Inter-nationalUnion,AFL-CIO and its Locals1-19 and 1-128, is a labor organizationwithin themeaning of Sec-tion 2(5) of the Act.3.By terminating its collective-bargaining agreementon July 30,1983, and instituting unilateral changes in thegrievance and arbitration procedure,union security andduescheckoffand payments to the employeebenefittrust funds,Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(5) and (1) andSection 8(d) of the Act.4.By unilaterally changing wage ratesinMay 1984,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.5.By failing and refusing to furnish the Union withthe requested information relevant to the Union's statusas exclusive bargaining representative,Respondent vio-lated Section 8(aX5) and(1) of the Act.6.The bargaining unit describedin the last collective-bargainingagreement between Respondent and theUnion is an appropriate bargaining unit within the mean-ing of Section9(b) of the Act.7.The unfairlabor practices described above areunfair labor practices affecting commerce within themeaning of Section 2(6) and(7) of the Act.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-editORDERThe Respondent, Petroleum Maintenance Company,Lomita, California, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Terminating its collective-bargaining agreementwith the Union and making unilateral changes in termsand conditions of employment without giving the propernotices required by Section 8(d) of the Act.(b)Unilaterally changing bargaining unit employees'terms and conditions of employment prior to offeringsuch terms to and bargaining to a good-faith impassewith the Union.(c) Failing and refusing to furnish the Union with in-formation that it requested, which is relevant and neces-sary to the Union's status as exclusive bargaining repre-sentative.(d) In any like or relatedmannerinterfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action that is neces-sary to effectuate the policies of the Act.(a)On request, bargain collectively with the Union asthe exclusive collective-bargaining representative of Re-spondent's employees, and if agreement is reached,embody that agreement in a written, signed instrument.(b) Restore, on request by the Union, the wages, hoursand working conditions that were in effect in the bar-gaining unit at the expiration of the last bargaining agree-ment on July 30, 1983.(c) Furnish the Union, on request, the requested infor-mation relevant to the Union's status as collective-bar-gaining representative.(d)Make its employees whole for any losses they in-curred as a result of Respondent's unilateral discontinu-ance of the employee benefit trust fund payments and asa result of the unilateral wage decreases, and pay the ap-propriate interest on such amounts of money, as morefully described in the remedy section of this decision.(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(f)Post at its facility in Lomita, California, copies ofthe attached notice marked "Appendix." 12 Copies of the'' If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrder shall,as provided in Sec. 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses12 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." PETROLEUM MAINTENANCE CO.471notice,on formsprovided bythe RegionalDirector forRegion 31,after being signed by the Respondent's au-thorizedrepresentative,shall be postedby theRespond-ent immediately upon receipt and maintainedfor 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.